766 N.W.2d 813 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Montez Delano BAKER, Defendant-Appellant.
Docket No. 138194. COA No. 278951.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the October 30, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we *814 are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).